We think the certificate, construing it as favorably as possible for the plaintiff, imports simply that the real estate described in the deed, from Charles F. Johnson and Charles P. Chipman to Willard F. Hall and Byron F. *Page 102 
Johnson, is unincumbered, and remains in the grantees; but not that it remains in them in equal moieties, unless it was formerly so in them, for the deed on which it is indorsed does not purport to convey the entire estate to the grantees in equal moieties, but only "all such right and title" as the grantors have. The record does not disclose that any evidence was adduced by the plaintiff to show that the certificate was false in either particular. Indeed, the record does not show that any evidence whatever was offered as to the true state of the title, and it does not appear that the rulings requested, if made as requested, would have availed the plaintiff. We do not see, however, that the court below committed any error in refusing to assent to the correctness of the rulings requested, even as abstract propositions. The exceptions are overruled, and the judgment of the court below affirmed, with costs of this court.